DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-8, and 38-46 are presented for examination.

Allowable Subject Matter
2.    Claims 1, 5-8, and 38-46, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The best prior art of record, Lee et al. (KR101060152B1) discloses a real time road state inspecting method using rearranged type hardware is provided to supply safety driving guide to a different driver through real time update of road information; wherein An image about a road surface from a camera attached to the vehicle is received in real time. A road surface is extracted as a plurality of image segment in the received image. The plurality of extracted image segments is stored in an image buffer of the rearranged hardware which is divided per image segment. The extracted and stored image segment is made into rectangle form by performing project geometrical transformation. The size of an image segment which is made in rectangle based on perspective is converted into same. See abstract, claim 1 and paragraphs 35-36.

IWANE et al. (WO2004008744A1) discloses a method and a device for converting a perspective image obtained by the perspective of various monitor cameras so as to develop and display it on a plan view as expressed on a map. From the perspective video obtained by an ordinary camera, information required for a plan-view development is read in, developed into a plan view such as a map by a mathematical expression, combined/concatenated into a large road surface development diagram. For example, a plurality of ordinary video cameras are attached around a bus so as to constitute the entire field of view and pick up images of a road outside the bus with a certain angle, i.e., a dip. The images of the road surface are developed as images of a map, which are processed and combined to generate a road image around the bus. This is obtained by calculating a mathematical expression. See abstract and fig. 10.
IWANE, nor the combination thereof, discloses a perspective-adaptive image correction method and an apparatus that is capable of transforming a given subject image to provide improved legibility for the subject image.
With respect to an example claim, claim 1, explicitly disclose providing a second image converted from a first image by converting each of the two or more segmented images based on the viewpoint information and vertical lengths of each of the segmented images; wherein providing the second image converted from the first image comprises: obtaining an apparent length of each segmented image based on the viewpoint information and the vertical lengths of each of the segmented images; and obtaining a conversion length for each segmented image from the apparent lengths. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited above when taken into account with the claim language as a whole makes the above limitations determine allowability. Accordingly, the limitations of claims 1, 5-8, and 38-46 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791. The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xaio can be reached on 571 -272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/
Primary Examiner, Art Unit 2612

01/13/2021